DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/18/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites allowing snow and ice to pass.  This is not clear as the size of the snow and ice is not clear as is the means for a mesh to allow such material to pass.  The claim will be examined as best understood. 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 939,516 to Laird in view of U.S. Patent Publication No. 2007/0245636 to Ayer et al.
Regarding claim 15, Laird discloses a snow retention assembly (title) comprising a bracket with first portion (fig. 4: 6) and connected to a second portion (fig. 4: 3) at an angle, the second portion is a mounting surface.  Laird discloses horizontal bars installed on the bracket, not a mesh.  Ayer discloses a snow stop and the option of horizontal bars or a mesh (Ayers para. 0007).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Laird by using a mesh as a simple design choice in order to strain leaves from filling gutters or the like.  Also, Laird does not disclose a seal beneath the mounting surface.  Ayers discloses the use of a seal to mount the bracket (Ayers para. 0021).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Laird by adding a seal in order to prevent moisture from entering the building.
Regarding claim 16, Laird in view of Ayers discloses the mesh as inherently being an area to allow flow of ice and snow.  

Regarding claim 18, the bracket comprises a texture (see ornamental 5 of Laird, also a texture of the material used is inherent).
Regarding claim 19, a T or L standoff is disclosed by Laird (see cross section T or L, fig. 6).
Regarding claim 20, Laird discloses a first hook (10) on the first portion and a second hook (4) on the second portion.
Regarding claims 21-24, Laird in view of Ayers discloses the basic claim structure of the instant application and appears to show a 45 degree angle between first and second portions in figure 6.  However, this is not explicitly disclosed.  Applicant fails to show criticality for specifically claimed angles, therefore it would have been an obvious design choice to use the dimensions such as specified in these claims.  The use of such angles would be an obvious design choice based upon the slope of the roof.
Regarding claim 25, Laird discloses a weep hole (fig. 4: see area directly below 12, 13, 21).





Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571) 272-6846.  The examiner can normally be reached on Monday-Friday from 7:30 am to 4:00 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner, can be reached at (571) 272-6754.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633